 1
 2
 3                                            JS-6
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    RAHEEM MAJEED,                              Case No. CV 18-10509-DMG (KK)
11                              Petitioner,
12                        v.                      JUDGMENT
13    WARDEN,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED this action is DISMISSED without prejudice.
20
21   DATED: April 16, 2019
                                              DOLLY M. GEE
22                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
